Citation Nr: 1524156	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  02-11 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to higher ratings for the disabling components of the Veteran's lumbar spine disability: currently assigned a 20 percent rating for functional impairment of the spine; a 10 percent rating from July 14, 2008, for radiculopathy involving the left lower extremity; and a 10 percent rating from January 12, 2009, for radiculopathy involving the right lower extremity.

2.  Entitlement to higher ratings for the disabling components of the Veteran's cervical spine disability: currently assigned a 30 percent rating for functional impairment of the spine and a 20 percent rating from January 12, 2009, for radiculopathy involving the left upper extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney
WITNESSES AT HEARING ON APPEAL

Appellant and a sibling


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May to August 1993 and May 1994 to April 1995.  

This appeal came before the Board of Veterans' Appeals (Board) from decisions of June 2000, April 2009, and February 2010 by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  The spine claims were previously before the Board, most recently in November 2009 when they were  remanded for additional development.  

In October 2003, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing; a transcript of the hearing is of record.  The VLJ who presided at the hearing is no longer employed by the Board.  The Veteran was informed of this and his options for another Board hearing in a March 2015 letter.  In April 2015, the Veteran responded that he did not wish to appear at another Board hearing.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 




REMAND

Although the Board regrets the additional delay, new examinations are needed to determine the severity of the service-connected lumbar and cervical spine disabilities, to include their impact on occupational functioning.  After review, the Board finds the most recent medical evidence that provides the information necessary to rate the disabilities is dated in January 2009.  The most recent examination of the cervical spine of record is the January 2009 VA examination and the most recent adequate examination of  the lumbar spine is the January 2009 VA examination.  In this regard, the Board notes that although the record includes the results of a February 2015 lumbar spine examination, the February 2015 Disability Benefits Questionnaire (DBQ) does not document all necessary findings to rate the lumbar spine disability:  the DBQ does not document whether there is any associated sensory impairment or any additional limitation during flare-ups and does not indicate whether the finding of diminished strength was associated with the lumbar spine disability.   

In light of these circumstances, this case is remanded to the RO for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining to the claims, to include any outstanding, pertinent VA treatment records.

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the service-connected lumbar and cervical spine disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes, to include for all neurological impairment associated with the disability.  In addition, the examiner should be instructed to provide an opinion with supporting rationale concerning the impact of the lumbar spine and cervical spine disabilities on the Veteran's employability, to include whether either is sufficient by itself or in combination with the other service-connected disabilities to render him unemployable.  The rationale for all opinions expressed must be provided.

3.  Undertake any other indicated development.

4.  Then, readjudicate the issues on appeal, with consideration of the evidence associated with the record after the most recent adjudications of each issue in 2011.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




